United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1671
                         ___________________________

                                   Sokiry Kim Ieng

                        lllllllllllllllllllllPetitioner - Appellant

                                            v.

                              United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: September 21, 2012
                             Filed: September 26, 2012
                                   [Unpublished]
                                   ____________

LOKEN, BOWMAN, and COLLOTON, Circuit Judges.

                                    ____________

PER CURIAM.

      After Sokiry Ieng pleaded guilty to conspiracy to distribute methamphetamine,
the District Court1 sentenced him to 240 months in prison and four years of supervised


      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
release; he did not appeal. Ieng later filed a 28 U.S.C. § 2255 motion claiming that
his counsel provided ineffective assistance by failing to file a direct appeal. Following
an evidentiary hearing, the District Court denied relief. Crediting plea counsel’s
testimony that he had convinced Ieng that the only realistic means of reducing his
sentence was through a motion under Federal Rule of Criminal Procedure 35, the
court found that Ieng voluntarily and intentionally chose not to appeal. The court thus
concluded that Ieng’s counsel was not ineffective but granted Ieng a certificate of
appealability on the issue.

       Upon careful review, we affirm the judgment of the District Court. See Covey
v. United States, 377 F.3d 903, 906 (8th Cir. 2004) (“We review the ineffective
assistance issue de novo, but findings of underlying predicate facts are reviewed for
clear error.”); see also Yodprasit v. United States, 294 F.3d 966, 969 (8th Cir. 2002)
(explaining that a district court need not believe a prisoner’s bare assertion that he
asked counsel to file an appeal if it finds that evidence to the contrary is more
credible); Barger v. United States, 204 F.3d 1180, 1181 (8th Cir. 2000) (noting that
an appellate court “accord[s] deference to the district court’s credibility
determinations” when reviewing a claim that counsel failed to file an appeal). We
also grant counsel’s motion to withdraw.
                         ______________________________




                                          -2-